NUMBER 13-12-00633-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                IN RE ANTONIO M. LACY


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam1

       Relator, Antonio M. Lacy, filed a petition for writ of mandamus in the above cause

on October 19, 2012. Relator seeks to set aside an order signed on May 17, 2011,

dismissing the underlying civil proceeding under Chapter 14 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001-.014 (West

2002 & Supp. 2011). We deny the petition for writ of mandamus.

       To be entitled to the extraordinary relief of a writ of mandamus, relator must show

that the trial court abused its discretion and that there is no adequate remedy by appeal.
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
In re Columbia Med. Ctr. of Las Colinas, 290 S.W.3d 204, 207 (Tex. 2009) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Relator has the burden to establish both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex.

2003) (orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       In the instant case, relator seeks to set aside an order that we have already

affirmed on direct appeal. See Lacy v. Jackson, No. 13-11-00364-CV, 2012 Tex. App.

LEXIS 1128, at *1 (Tex. App.—Corpus Christi Feb. 9, 2012, no pet.) (mem. op.).

Accordingly, the Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to show that he lacks an adequate remedy by law. See In re Prudential Ins. Co. of Am.,
148 S.W.3d at 135–36. The petition for writ of mandamus is DENIED. See TEX. R. APP.

P. 52.8(a).


                                               PER CURIAM

Delivered and filed the
24th day of October, 2012.




                                           2